Citation Nr: 1234455	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  05-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disability.

2.	Entitlement to service connection for a cervical spine disorder.

3.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left elbow disorder.

4.	Entitlement to an evaluation in excess of 30 percent as of June 1, 2007 for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case has since been transferred to the Winston-Salem, North Carolina RO.  An August 2003 rating decision denied entitlement to service connection for a cervical spine disorder and entitlement to an increased evaluation as of June 1, 2007 for a left knee disability.  A March 2006 rating decision denied entitlement to service connection for a right knee disorder and found that new and material evidence had not been received sufficient to reopen a claim of entitlement to service connection for a left elbow disorder.  The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in May 2007.  This transcript has been associated with the file.  

This case was previously brought before the Board in August 2009 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  In a September 2010 decision the Board denied the claims listed above.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011 the Court endorsed a Joint Memorandum for Remand (JMR) vacating the Board's denial of the Veteran's claims and remanding the matter for further proceedings.  

The case was brought again before the Board in December 2011, at which time the claims were remanded to allow the AOJ to further assist the Veteran in the development of his appeal, to include obtaining service treatment records and affording him new VA examinations.  The AOJ attempted to locate outstanding service treatment records from Fort Devens and Fort McClellan, but found that none were available.  The National Personnel Records Center (NPRC) issued a response in March 2012 that no records were available and the Veteran responded in a May 2012 letter that he did not have additional outstanding treatment records.  The Veteran was afforded a VA examination in January and May 2012 for his bilateral knee claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that in an August 2012 statement the Veteran appears to raise the issue of reopening his claim for entitlement to service connection for a dental disability.  The AOJ should also consider whether a separate rating is warranted for a scar of the Veteran's left knee.  As such, these issues are REFERRED to the AOJ for proper adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.	The Veteran's right knee disorder is not shown to be due to a disease or injury in-service or to any incident of his military service; arthritis did not manifest to a compensable degree within one year of service, and any current right knee disorder was not caused or aggravated by a service-connected disability.

2.	The Veteran's cervical spine disorder is not shown to be due to a disease or injury in-service or to any incident of his military service and any evidence of arthritis did not manifest to a compensable degree within one year of service.

3.	A March 2006 decision by the RO denied the Veteran's claim of service connection for a left elbow disorder.  The Veteran did not perfect an appeal of this decision.

4.	Evidence received since the RO's March 2006 decision is cumulative of the evidence of record at the time of the March 2006 RO denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left elbow disorder, nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

5.	As of June 1, 2007 the Veteran's left knee disability symptoms were manifested by subjective complaints of chronic severe painful motion and weakness of the left knee with fatigue and objective findings of moderate painful motion and some limitation of flexion and extension, which did not more closely approximate chronic severely painful motion or weakness; ankylosis of the left knee, limitation of motion compensable by more than a 30 percent evaluation, subluxation or lateral instability or nonunion of the tibia and fibula with loose motion were not demonstrated.



CONCLUSIONS OF LAW

1.	The Veteran's right knee disorder was not incurred in or aggravated by military service, nor may any arthritis be presumed to be of service onset; and a right knee disorder was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.	The Veteran's cervical spine disorder was not incurred in or aggravated by military service, nor may any arthritis be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.	The August 2003 decision which denied the Veteran's claim for service connection for a left elbow disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

4.  New and material evidence has not been received for the claim of entitlement to service connection for a left elbow disorder and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.	As of June 1, 2007 the criteria for an evaluation in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in May 2003, November 2005, and October 2009.  The May 2003 and November 2005 letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The October 2009 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the October 2009 letter.  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the August 2003 and March 2006 rating decisions, the Board finds that providing him with adequate notice in the October 2009 letter followed by a readjudication of the claim in the May 2010 and August 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  As noted above, the AOJ attempted to locate additional outstanding treatment records in accordance with the December 2011 Board remand, but ultimately found that there were no additional records to be obtained.  The NPRC responded as much in a March 2012 statement and the Veteran indicated in May 2012 he did not have additional records in his possession.  A formal finding of unavailability was made in June 2012.  The Veteran's private treatment records have been obtained and associated with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examinations in January and May 2012 for his right knee disorder claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claim for a cervical spine disorder, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's cervical spine disorder is related to service.  The Veteran himself has provided statements that his cervical spine disorder is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

A VA examination was not provided in conjunction with the Veteran's claim for a left elbow disorder.  However, two letters from VA physicians were obtained in August 2008 and January 2009 with respect to the Veteran's left elbow disorder.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in January and May 2012 to determine the severity of his left knee disability.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  As such, the Board finds the examinations were adequate.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Pre-Existing Disability Analysis- Right Knee Disorder

The Veteran contends that he entered service with a right knee disorder which worsened over his course of active duty.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

With regard to a pre-existing disability, the Board notes that the Veteran did not report that he suffered from a right knee disorder when he joined the service.  At his March 1976 Report of Medical Examination no defects were noted for his right knee and he was found qualified for entry to service.  Furthermore, on his Report of Medical History the Veteran himself did not report that he previously suffered from a right knee disorder.

The Board acknowledges that the January 2009 VA medical opinion states that the Veteran may have acquired asymptomatic bilateral osteochondritis dissecans lesions as a child prior to entering service and they were asymptomatic until just after separation from service.  The physician goes on to state that the displacement might be related to a traumatic episode.  However, as noted above, there is no indication that the Veteran had a right knee disorder at the time that he entered service in March 1976.  

The January 2009 physician's statement also does not provide "clear and unmistakable evidence" that the Veteran's right knee disorder preexisted service, which is needed to rebut the presumption of soundness.  Furthermore, the January 2012 VA examiner stated that it would be speculative to state that a preexisting condition existed prior to the Veteran entering service.  He noted the lack of diagnosis on the Veteran's entrance examination and the fact that the Veteran's condition could have been caused by a congenital disease or secondary to injury.  The May 2012 VA examiner also noted the lack of documentation of a right knee disorder prior to entering service and the Veteran's statements that his knee injury originated in-service.  

The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The January 2012 examiner explains why it would be speculative to presume the Veteran's right knee disorder preexisted service and explained the various etiologies for his right knee disorder.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the Board assigns little probative value to the January 2009 VA physician's opinion.  The reasoning behind this is because, although he opined that the Veteran's right knee disorder began prior to service, he did not offer a rationale for this opinion.  The January 2012 VA examiner also noted how speculative this was.  The January 2012 VA examiner also stated that there are multiple causes for the Veteran's right knee condition, which the January 2009 physician appears not to have taken into account.  As such, the Board assigns less probative value to the January 2009 VA physician's opinion.

As such, the Veteran is presumed to have been in sound condition when he entered service.  38 C.F.R. § 3.304(b).  The Board will still consider the Veteran's claim on a direct basis as well to determine if service connection is warranted.  

Direct Service Analysis- Right Knee and Cervical Spine Disorders

The Veteran contends that he injured his cervical spine and right knee while on active duty.  For this reason he believes his claims should be granted.

The Board has reviewed the Veteran's service treatment records.  Although he was seen on numerous occasions with complaints of pain, he did not ever complain of cervical spine or right knee pain or problems, nor was a cervical spine or right knee disability diagnosed or treated.  See e.g., service treatment records from September 1977 for complaints of left knee pain, December 1977 for complaints of teeth pain, and February 1978 for complaints of left knee pain.  The Board has specifically reviewed the service treatment records following the Veteran's injury after he slipped on ice and injured his left leg; however there is no evidence of a right knee or cervical spine disorder.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran filed a claim of service connection for a left knee disability in June 1978 and a claim for a left elbow disorder in July 1980, but he did not report a cervical spine or right knee disorder in either claim.  The Veteran was given a VA examination in August 1978, 2 months after separation from service, and the examiner did not diagnose the Veteran with a cervical spine or right knee disorder at that time.  This evidence weighs against the Veteran's claims.

The Veteran's first reference to a cervical spine disorder comes from a November 1990 private treatment record, approximately 12 years following separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The first post-service reference to a right knee disorder comes from an August 1980 VA record where the Veteran had loose bodies removed from his right knee.  He underwent surgery in November 1980 again for removal of loose bodies in his right knee.  
The November 1990 private treatment record noted the Veteran had disc compression at the C6-7 level and underwent surgery for the pain.  An April 1991 private treatment record noted the Veteran's complaints of pain in the bilateral knees and neck.  

The Board notes an August 1990 VA examiner stated the Veteran had right knee pain due to status post chip fracture from service.  However, he appears to be basing this statement off of the Veteran's history of injury in-service.  There is no indication that he reviewed the Veteran's service treatment records or other VA treatment records in coming to this conclusion.

An October 1998 VA examination report noted that the Veteran was suffering from right knee chondromalacia with degenerative joint disease.  However, the examiner did not provide an opinion as to whether this was related to service.  To the contrary, the examiner stated it was unclear to him when the Veteran injured his right knee, especially due to the fact that when the Veteran was injured in-service there was no reference to a right knee disorder.  

The Board notes that the Veteran wears bilateral knee braces to help with the pain in his knees.  See e.g., December 2005 VA treatment record.  VA treatment records note the Veteran underwent a cervical spine laminoplasty in March 2007.  An August 2008 VA treatment record noted the Veteran's complaints of neck pain and reduced limitation of motion.  There is also an indication that he underwent neck surgery. 

As noted, an August 2008 VA physician's opinion stated that the Veteran's right knee disorder may be caused by repetitive micro trauma or it may have been caused by no trauma or physical activity at all.  A November 2008 VA treatment record noted the Veteran was suffering from osteoarthritis in his right knee.  See also November 2009 VA treatment record.

The Veteran was afforded a VA examination in January 2012 for his right knee disorder.  At this examination he stated that he had fluid drawn out of his right knee after injuring it in-service.  The examiner ultimately opined he could not provide an opinion as to the Veteran's right knee disorder without resorting to mere speculation.  His rationale was that there was no evidence of a right knee disorder in-service, although there was evidence of knee problems beginning in 1980.  

The Veteran underwent a VA examination in May 2012 for his right knee disorder.  The examiner noted the Veteran's statement that he injured his right knee in-service, although he also noted there was no treatment for a right knee disorder.  He reviewed the claims file and multiple surgeries the Veteran has had on his right knee and performed a physical examination.

Ultimately the examiner opined the Veterans degenerative joint disease or osteochondritis dissecans were not related to service.  His rationale was that there was no evidence of treatment or a diagnosis in-service and he was not diagnosed with osteoarthritis for at least 20 years following service.  

A June 2012 MRI indicates that the Veteran had multilevel degenerative disc disease with postoperative changes in the mid-cervical spine.  There was also evidence of spinal stenosis.  

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a cervical spine and right knee disorder.  The Board finds credible the Veteran's report that he currently experiences cervical spine and right knee pain.  However, there is no credible evidence indicating that cervical spine or right knee disorders began during service or that the Veteran experienced a continuity of symptomatology since service.

In this regard, the Board acknowledges the Veteran has submitted multiple statements that he injured his cervical spine and right knee during an incident in-service where he slipped on ice and fell down.  The Veteran's friend also submitted a statement in August 1994 that he remembers the Veteran injuring his knee when he fell down in-service.  He also testified at his May 2007 Board hearing that he was in an automobile accident prior to slipping on the ice and his cervical spine pain began at that time.  

The most credible evidence of record does not suggest that the Veteran suffered from a chronic cervical spine or right knee disorder in-service.  In reviewing the service treatment records the Board notes that the Veteran was seen on multiple occasions in-service, but he did not report right knee or cervical spine pain, nor were these disorders diagnosed.  Furthermore, the Veteran was provided an examination at separation from service in April 1978 and the only disorder noted pertained to his left knee.  The Veteran has also been inconsistent in his claim for how he injured his right knee.  In an August 1981 statement the Veteran stated that he had injured his right knee when he fell during guard duty at the Spandau Prison in Germany.  At a February 1992 VA examination the Veteran stated that he injured his right knee when he fell off the Berlin Wall in Germany.  The Veteran's buddy statement from August 1994 reiterated that the Veteran slipped on ice and fell while stationed at the Spandau Prison.  In an October 1998 private treatment record he stated that he injured it during a parachuting accident in-service.  The conflicting evidence weighs against the Veteran's credibility.  

The Board acknowledges that the Veteran believe he suffers from cervical spine and right knee disorders which began in-service.  See e.g., July 2005 statement.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from cervical spine and right knee disorders which began in-service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current cervical spine and right knee disorders and service, as well as evidence showing no diagnosis of chronic cervical spine or right knee disorders in-service.

Further, as there is no competent evidence of record of arthritis of the cervical spine or right knee which manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's cervical spine or right knee disorders manifested during active service and continued thereafter, or is otherwise related thereto.  There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.  

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for cervical spine and right knee disorders must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary Service Connection- Right Knee Disorder

With respect to secondary service connection, the Veteran contends that his right knee disability was proximately caused by his service-connected left knee disability.

A November 2000 VA treatment record stated that the Veteran's right knee disorder might by related to his left knee disorder.  However, the opinion went on to state that due to the genu varum, degenerative pathology could not be ruled out for causing the Veteran's right knee osteoarthritis.  
The Veteran's most recent VA examination was in May 2012.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's right knee disorder was not caused or aggravated by the Veteran's left knee disability.  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected left knee disability is the proximate cause of, or has aggravated, his right knee disorder.  There is no competent medical opinion clearly linking the Veteran's right knee disorder to his service-connected left knee disability.

As noted above, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra, citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current right knee disability to a service-connected disability.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disability on a secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In March 2006, the RO denied the Veteran's claim of service connection for a left elbow disorder.  The RO denied the claim on the basis that there was no new and material evidence to show a nexus between any current left elbow disorder and service.  The RO considered the Veteran's available service treatment records and VA treatment records in making this decision.  The Veteran was notified of this decision and did not perfect an appeal of the issue.  Thus, it became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.  The Veteran filed his petition to reopen his claim in September 2005.

At the time of the March 2006 denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran's left elbow disorder was related to service or had manifested within one year of separation of service.  See March 2006 rating decision.  

In support of his petition to reopen his claim, the Veteran testified that his left elbow disorder began in-service when he slipped on the ice.  See May 2007 Board hearing transcript.  The Veteran has submitted evidence including personal statements, private treatment records, and additional VA treatment records.  As discussed below, reopening is not warranted on the basis of this evidence.

The additional treatment records do not reflect a diagnosis of a left elbow disorder that is related to service.  Private treatment records showed the extent of the Veteran's left elbow disorder.  See e.g., August 1996 and April 2001 private treatment records.  A September 2005 VA x-ray noted calcific densities and an old avulsion fracture of indeterminate age.  The x-ray also showed mild degenerative changes.  The Board notes that records from the Social Security Administration (SSA) were also received subsequent to the March 2006 rating decision.  These records note that at least initially the Veteran was granted SSA disability in part due to his left elbow tendonitis.  See January 1996 findings.

An opinion from a VA physician was received in August 2008.  The physician noted the first evidence of elbow difficulties came from a November 1980 treatment record.  He also noted there was no evidence of a left elbow disorder prior to service.  He also noted that although trauma could cause loose bodies, there was no evidence of an injury to the left elbow in the service treatment records.  
A January 2009 VA physician opinion noted that the Veteran underwent surgery in 1980 for his elbow and that there were loose bodies present, but that there was no evidence of a left elbow disorder in service.  The physician ultimately could not provide an opinion that the Veteran's left elbow disorder was related to service.  

The VA and private treatment records indicate the severity of the Veteran's current left elbow disorder.  They are new, in that they show the extent of the Veteran's left elbow disorder and were not previously considered.  However, they are not material because they still do not show that the Veteran's current left elbow disorder is related to service.  The Board also notes there is no new and material evidence that the Veteran's left elbow disorder manifested within one year of separation from service.  

With regard to the Veteran's statements, in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 ; see also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  Although the Veteran is generally considered competent to report his observations and symptoms, as a lay person, he is not competent to opine as to the cause of his claimed disability, particularly given the complexity of the condition at issue here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because these lay statements regarding medical causation are beyond their competency, they do not constitute new and material evidence to warrant reopening, consistent with the aforementioned Court decisions. 

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's left elbow disorder.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen his claim of entitlement to service connection.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petitions must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the Veteran's left knee disability has been assigned a 30 percent evaluation as of June 1, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  He contends that his left knee disability warrants a higher evaluation.  

After reviewing the evidence of record, and for the reasons discussed below, the Board finds that an evaluation in excess of 30 percent is not warranted for a left knee disability for the period as of June 1, 2007.  In this regard, the Board notes the Veteran's left knee disability was manifested during this period by moderate pain and some limitation of flexion and extension.  However, there is no objective evidence of severe painful motion or weakness, ankylosis of the left knee, limitation of motion compensable by more than a 30 percent evaluation, subluxation or lateral instability, or nonunion of the tibia and fibula with loose motion.

As has been noted, the Veteran was afforded a VA examination in December 2009.  He reported his left knee pain was a 7/10 in severity.  He also reported stiffness, but no swelling, heat, redness, locking, or fatigability.  He further reported flare ups of pain during rain or cold weather and noted that at these times his range of motion would be limited.  The examiner noted no instability, weakness, or effusion.  There was some evidence of guarding with passive range of motion.  He reported he could only stand for 10 minutes and walk 10-12 feet.  

As was noted in the August 2011 JMR, the December 2009 VA examiner found that the Veteran had left knee extension with pain at 150 degrees.  As noted, this finding of range of motion is inconsistent with the normal range of motion of flexion for knees, which is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  As such, the Board assigns little probative value to the range of motion findings in the December 2009 VA examination report.

The Veteran was afforded a VA examination in January 2012.  He reported constant pain in his left knee.  He reported using a knee brace all the time and a cane since August 2011.  He stated he could walk very slowly and for only a few yards and that his bilateral knees swelled up.  The Veteran's left knee was not tested for degree of flexion at this examination.  He did have extension limited to 5 degrees.  It was noted his functional impairment included less movement than normal, excess fatigability, pain on movement, and swelling.  There was some resistance noted on muscle testing.  However, there was no evidence of instability or subluxation.
The Veteran was afforded a VA examination most recently in May 2012.  The Veteran reported he continued to have pain in his left knee which was an 8/10 in severity.  He stated that he wore a knee brace and used a walker for walking.  On range of motion testing the Veteran had flexion to 90 degrees, with pain, and full extension.  On repetitive testing the range of motion findings were the same.  The examiner noted pain on palpation.  The Veteran had no evidence of instability or subluxation.  It was noted the Veteran had undergone a total knee replacement in 2006 and that he still had pain in his left knee.  His left knee was also found to be tender in the medial aspect.

In light of the evidence noted above, the Board finds that the Veteran's left knee disability was not manifested by symptoms of chronic severe painful motion or weakness and, as such, a higher evaluation is not warranted under Diagnostic Code 5055.  In this regard, while the Veteran occasionally reported pain as high as an 8 on a scale of 10 (see, e.g., May 2012 VA examination report), Diagnostic Code 5055 requires chronic severe painful motion.  Such chronic severe pain is not reflected in the evidence of record as of June 1, 2007.

In making this determination, the Board has carefully considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to pain.  In this case, Diagnostic Code 5055 includes the consideration of pain, limitation of motion or weakness in the affected extremity in rating prosthetic knee joint replacement residuals.  While there is evidence of pain and some limitation of motion, the record does not suggest that the pain results in functional impairment beyond what is contemplated by the 30 percent rating under Diagnostic Code 5055.  Moreover, factors such as weakness, fatigability, or incoordination are not indicated on the record to an extent that would support the assignment of a rating higher than 30 percent, as stated herein.  Thus an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 would not be applicable.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Furthermore, the Board has considered whether a higher evaluation would be warranted under Diagnostic Codes 5260 and/or 5261, pertaining to limitation of motion of the left knee.  In this regard, the Board acknowledges that the Veteran clearly demonstrates limitation of motion of the left knee throughout the appeal period.  However, the Board observes that, while there is evidence of compensable limitation of extension of the left knee, such limitation would not warrant an evaluation in excess of the 30 percent assignable under Diagnostic Code 5055.  In addition, the Board observes there is no evidence of flexion of the left knee limited to 45 degrees and, as such, a compensable evaluation for limitation of flexion would not be assignable under Diagnostic Code 5260.  The Board finds that such limitation of motion as evidenced by the record is not equivalent to 'chronic residuals consisting of severely painful motion or severe weakness' as required under Diagnostic Code 5055 for a higher evaluation.  In other words, the pain associated with the Veteran's left knee disability has not been found on objective examination to be severe, nor has the relative limitation of motion.

The Board notes that an evaluation of Diagnostic Codes 5260 and 5261 is required to determine whether the Veteran may be entitled to a higher evaluation based on limitation of motion of the left knee.  However, the reference to Diagnostic Codes 5260 and 5261 is simply used by way of analogy, or as a reference point as to what 'severe' limitation might mean in terms of the rating criteria.  There is no belief on the part of the Board that the extremes of left knee motion limitation under Diagnostic Code 5260 and/or 5261 would have to be met in order to qualify for a 60 percent rating under Diagnostic Code 5055.

The Board acknowledges the Veteran's contentions that his left knee disability warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left knee disability.  See Moray, supra; see also Espiritu, supra, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

The Board has considered whether a separate evaluation is warranted under Diagnostic Code 5257 for instability of the left knee.  However, the VA examination reports have indicated that the Veteran does not show evidence of instability.  See e.g., December 2009 and May 2012 examination reports.  Therefore, the Board finds that a separate evaluation for instability of the left knee is not warranted.

The Board has also considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service- connected left knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.

Finally, the Board notes it has considered all potentially applicable regulations and Diagnostic Codes in evaluating the Veteran's increased rating claim.  While the Board acknowledges that 'a part which becomes painful on motion must be regarded as seriously disabled,' (see 38 C.F.R. § 4.40), the disability on appeal must more nearly approximate the criteria outlined in the Rating Schedule to warrant a higher evaluation.  38 C.F.R. § 4.7.  The Board is not competent to supplement the record with its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is charged with the duty to make findings of fact based on the probative value of the evidence of record as a whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ('[f]act-finding in veterans cases is to be done by the expert BVA [Board]...').

The key question of fact to be determined by the Board in the instant case is whether the evidence of record demonstrates that the Veteran's left knee disability was manifested by symptoms that more closely approximate chronic 'severe' painful motion or weakness.  As discussed above, after a review of the medical and lay evidence of record, the Board, in its capacity as a finder of fact, finds that the evidence of record fails to demonstrate that the Veteran's service-connected left knee disability was manifested by 'severe' chronic painful motion or weakness for the period as of June 1, 2007.

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent as of June 1, 2007 for a left knee disability.  38 C.F.R. § 4.71a.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left knee disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his left knee disability.  The Board notes that the Veteran has been granted benefits from SSA due to his bilateral knee disabilities and left elbow tendonitis.  See January 1996 determination.  The Board notes that the Veteran is not service-connected for either a right knee or left elbow disability and as such, these cannot be taken into account for purposes of determining marked interference with employment.  Furthermore, the May 2012 VA examiner found that the Veteran could perform sedentary labor with his left knee disability, although more physical labor would have to take into account some of his limitations.  The examiner also opined if the Veteran obtained a driving profession his left knee disability would only require taking a break approximately every 30 minutes.

The Veteran has indicated that his left knee disability causes pain, swelling, and limitation of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

The petition to reopen the claim of service connection for a left elbow disorder is denied.

Entitlement to an evaluation in excess of 30 percent as of June 1, 2007 for a left knee disability is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


